              Case 2:20-cv-03326-AB Document 35 Filed 10/15/20 Page 1 of 6




                                     UNITED STATES DISTRICT COURT

                                   EASTERN DISTRICT OF PENNSYLVANIA

In re WIRECARD AG SECURITIES                      )   Civ. Action No. 2:20-cv-03326-AB
LITIGATION                                        )
                                                  )   CLASS ACTION
                                                  )
This Document Relates To:                         )   NOTICE OF RELATED CASE AND
                                                  )   REQUEST FOR CONSOLIDATION
         Brown v. Wirecard AG, No. 2:20-cv-       )   PURSUANT TO ECF NO. 31 IN IN RE
         03326-AB                                 )   WIRECARD AG SEC. LITIG

         DalPoggetto v. Wirecard AG, No. 2:20-
         cv-05017-TJS




Cases\4838-2802-4014.v1-10/15/20
              Case 2:20-cv-03326-AB Document 35 Filed 10/15/20 Page 2 of 6




         PLEASE TAKE NOTICE THAT a related securities fraud class action case, DalPoggetto v.

Wirecard AG, No. 2:20-cv-05017-TJS, was recently transferred to this District from the U.S. District

Court for the Central District of California. The DalPoggetto case is related to In re Wirecard AG

Sec. Litig., No. 2:20-cv-03326-AB and should be reassigned to the Honorable Judge Brody to ensure

both cases proceed in the most efficient manner possible. Additionally, pursuant to ¶3 of the

October 13, 2020 Order, once related, DalPoggetto should be automatically consolidated with In re

Wirecard. See Wirecard ECF No. 31.

DATED: October 15, 2020                         Respectfully submitted,

                                                SAXTON & STUMP
                                                LAWRENCE F. STENGEL (P.A. Bar # 32809)


                                                             s/ Lawrence F. Stengel
                                                           LAWRENCE F. STENGEL

                                                280 Granite Run Drive, Suite 300
                                                Lancaster, PA 17601
                                                Telephone: 717/556-1000
                                                717/441-3810 (fax)
                                                lfs@saxtonstump.com

                                                Local Counsel for Lead Plaintiff

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                DANIELLE S. MYERS
                                                MICHAEL ALBERT
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)
                                                dmyers@rgrdlaw.com
                                                malbert@rgrdlaw.com




                                               -1-
Cases\4838-2802-4014.v1-10/15/20
              Case 2:20-cv-03326-AB Document 35 Filed 10/15/20 Page 3 of 6




                                          ROBBINS GELLER RUDMAN
                                            & DOWD LLP
                                          SHAWN A. WILLIAMS
                                          JOHN H. GEORGE
                                          HADIYA K. DESHMUKH
                                          Post Montgomery Center
                                          One Montgomery Street, Suite 1800
                                          San Francisco, CA 94104
                                          Telephone: 415/288-4545
                                          415/288-4534 (fax)
                                          shawnw@rgrdlaw.com
                                          jgeorge@rgrdlaw.com
                                          hdeshmukh@rgrdlaw.com

                                          Lead Counsel for Lead Plaintiff

                                          BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                                          PERETZ BRONSTEIN
                                          60 East 42nd Street, Suite 4600
                                          New York, NY 10165
                                          Telephone: 212/697-6484
                                          212/697-7296 (fax)
                                          peretz@bgandg.com

                                          Additional Counsel for Lead Plaintiff




                                          -2-
Cases\4838-2802-4014.v1-10/15/20
              Case 2:20-cv-03326-AB Document 35 Filed 10/15/20 Page 4 of 6




                                    CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on October 15, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ LAWRENCE F. STENGEL
                                                     LAWRENCE F. STENGEL

                                                     SAXTON & STUMP
                                                     280 Granite Run Drive, Suite 300
                                                     Lancaster, PA 17601
                                                     Telephone: 717/556-1000
                                                     717/441-3810 (fax)

                                                     E-mail: lfs@saxtonstump.com




Cases\4838-2802-4014.v1-10/15/20
10/15/2020                Case 2:20-cv-03326-AB     Document
                                             United States           35 Eastern
                                                           District Court FiledDistrict
                                                                                 10/15/20         Page 5 of 6
                                                                                        of Pennsylvania-

Mailing Information for a Case 2:20-cv-03326-AB BROWN v.
WIRECARD AG et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        LEE ALBERT
        lalbert@glancylaw.com,lee-albert-5832@ecf.pacerpro.com,info@glancylaw.com

        VINCENT A COPPOLA
        vcoppola@pribanic.com,gregory@pribanic.com

        JACOB A. GOLDBERG
        jgoldberg@rosenlegal.com,etexidor@rosenlegal.com

        REED KATHREIN
        reed@hbsslaw.com,lisal@hbsslaw.com,sf_filings@hbsslaw.com

        JEFFREY L. KODROFF
        jkodroff@srkattorneys.com

        MICHAEL J. QUIRK
        mquirk@motleyrice.com,hfonseca@motleyrice.com,lmandara@motleyrice.com

        DANIELLE SMITH
        danielles@hbsslaw.com,sf_filings@hbsslaw.com

        LAWRENCE F. STENGEL
        lfs@saxtonstump.com,gas@saxtonstump.com

        DAVID A. STRAITE
        dstraite@kaplanfox.com,jgriffin@kaplanfox.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
WILLIAM              S. NORTON
CADWALADER WICKERSHAM & TAFT LLP
ONE WORLD FINANCIAL CENTER
NEW YORK, NY 10281




https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?103503221417029-L_1_0-1                                               1/1
10/15/2020                Case 2:20-cv-03326-AB     Document
                                             United States           35 Eastern
                                                           District Court FiledDistrict
                                                                                 10/15/20         Page 6 of 6
                                                                                        of Pennsylvania-

Mailing Information for a Case 2:20-cv-05017-TJS Mark DalPoggetto v.
Wirecard AG et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        REED KATHREIN
        reed@hbsslaw.com,lisal@hbsslaw.com,sf_filings@hbsslaw.com

        LAURENCE MATTHEW ROSEN
        LRosen@Rosenlegal.com

        DANIELLE SMITH
        danielles@hbsslaw.com,sf_filings@hbsslaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
Lucas                E Gilmore
Hagens Berman Sobol Shapiro LLP
715 Hearst Avenue    Suite 202
Berkeley, CA 94710

Michael              J Kahn
Gibson Dunn and Crutcher LLP
555 Mission Street    Suite 3000
San Francisco, CA 94105

Brian                Michael Lutz
Gibson Dunn and Crutcher LLP
555 Mission Street Suite 3000
San Francisco, CA 94105-0921




https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?413512337220068-L_1_0-1                                               1/1
